—Order, Supreme Court, Bronx County (Barry Salman, J.), entered January 24, 1996, which denied plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
The motion was properly denied, there being issues of fact as to whether defendants signed the note under economic duress created by plaintiff’s allegedly false promises that it would diligently attempt to satisfy its contractual commitments necessary to move the parties’ real estate transaction to closing, its alleged mismanagement of the properties that defendants handed over to it in reliance on such false promises, and its wrongful refusal to return management to defendants unless they promised to pay it an amount substantially in excess of the contract deposit and for which defendants received no consideration. A factual issue also exists as to whether, and how long, the duress continued after the note was signed, which bears upon plaintiff’s claim that defendants ratified the note by making some installment payments and not repudiating it *55until after the instant action was commenced (see, Sosnoff v Carter, 165 AD2d 486, 492). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.